Hill, J.
(dissenting). I dissent. The order which appointed receivers directed them to take possession “ of all and singular the railroads, rolling stock, franchises, liens, claims, rights, interests, leaseholds, property, premises and assets of every name and nature, real, personal and mixed, and wherever situated, * * * and they are hereby authorized and directed * * * to preserve, manage, operate and use the same, to run and operate the rail*149roads now held by said Railway Company as owner, lessee or otherwise, and to conduct the business of said railway company according to law and in accordance with the principles, rules and practice in equity in cases of this character, and to do all things necessary or convenient therefor,” and restrained the railroad corporation and its officers fiom operating the railroad or interfering with the property. The receivers had taken possession of all of defendant’s property. The corporation had no business except to operate the railroad. 1 he railroad was being operated by the receivers. The property and facilities of the corporation were used by the receivers in their operation of the railroad. The question is, was defendant “ doing business ” in this State, not whether its facilities were being used. (Missouri Pacific Railroad Co. v. Ault, 256 U. S. 554.) In that case Mr. Justice Brandéis said in deciding that a railroad company was not operating a railroad during the administration of the Director-General (p. 559): “ The situation was analogous to that which would exist if there were a general receivership of each transportation system.” I believe the receivers were doing bus ness, but that the defendant corporation was not.
Hinman, J., concurs.
Order affirmed, with ten dollars costs and disbursements.